383 F.3d 1052
Farah Mudathir Farah TAHA, Petitioner,v.John ASHCROFT, Attorney General, Respondent.
No. 02-73499.
United States Court of Appeals, Ninth Circuit.
September 10, 2004.

1
Before BEEZER and KOZINSKI, Circuit Judges, and SCHWARZER,* Senior District Judge.

ORDER WITHDRAWING OPINION

2
The opinion and dissent filed on March 31, 2004, and published at 362 F.3d 623 (9th Cir.2004), are withdrawn.



Notes:


*
 The Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation